IN THE
                        TENTH COURT OF APPEALS

                              No. 10-22-00307-CV

                           IN RE GEORGE BERGIN



                              Original Proceeding


                         From the 414th District Court
                           McLennan County, Texas
                          Trial Court No. 2022-2156-5


                         MEMORANDUM OPINION


       Relator George Bergin’s petition for writ of mandamus filed on September 21,

2022, is denied.




                                               STEVE SMITH
                                               Justice

Before Chief Justice Gray,
       Justice Johnson,
       and Justice Smith,
Petition denied
Opinion delivered and filed November 9, 2022
[OT06]